DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to Request for Continued Examination and Amendments filed on 1/20/2021.
Claim(s) 5 and 13 is/are canceled.
Claim(s) 1-2, 4, 6-7, 9-10, 12, 15, 17-18, and 20 is/are amended.
Claim(s) 1-4, 6-12, 14-20 is/are pending in this Office Action.
Continued Examination Under 37 CFR 1.114





A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/20/2021 has been entered.
Information Disclosure Statement
Applicant’s information disclosure statement(s) (IDS) submitted on 8/5/2020 is/are being considered by the examiner. 
Drawings
Drawing corrections submitted 1/20/2021 have been approved. Objections have been removed.
Specification
Specification corrections submitted 1/20/2021 have been approved. Objections have been removed.
Claim Rejections - 35 USC § 112
Applicant' s claim amendments filed 1/20/2021, hereafter referred to as Applicant’s claim amendments, to overcome 35 USC 112(a) rejections of the final rejection mailed 10/28/2020, hereafter referred to as the final rejection, have been approved. The rejections have been removed. 
Applicant’s claim amendments, to overcome 35 USC 112(b) rejections of the final rejection have been approved. The rejections have been removed. 
Claim Objections
Applicant claim amendments have created claim objections. Claims 1-20 objected to because of the following informalities:  
- Claims 1, 9, and 17 are missing periods. While there is no set statutory form for claims, the present Office practice is to insist that each claim must be the object of a sentence starting with "I (or we) claim," and that each claim begins with a capital letter and ends with a period. See MPEP 608.01(m).
- Claim 7 recites the limitations, “a plurality of lanes” and “a side of a road” in the last line of the claim. Claim 1, from which claim 7 depends has been amended by Applicant to recite, “a plurality of lanes” and “a side of a road” in the last line of the claim. Thus, it is unclear if these are the same or different components. 
- Claim 15 recites the limitations, “a plurality of lanes” and “a side of a road” in the last line of the claim. Claim 1, from which claim 15 depends has been amended by Applicant to recite, “a plurality of lanes” and “a side of a road” in the last line of the claim. Thus, it is unclear if these are the same or different components. 
- Claims 14 and 15 have been amended by Applicant to depend from claim 1. However, claims 14 and 15 recite “The non-transitory machine-readable medium of claim 1,..” but claim 1 does not recite a “non-transitory machine-readable medium. The examiner is assuming this is an 
Appropriate correction is required.
Allowable Subject Matter







Claim(s) 1-4, 6-12, 14-20 are allowed.
The following is a statement of reasons for allowance:  there is no prior art alone or in combination that discloses or teaches all of the limitations of Applicant's claimed invention, including, and in combination with other recited limitations, planning a trajectory based on sensor data from one or more cameras mounted on the ADV, to drive the ADV within the lane based on the local coordinate system, without using sensor data from a light detection and ranging (LIDAR) sensor or a global positioning system (GPS) sensor, wherein the ADV determines, based on a number of cameras that are still functioning, whether to track the lane and slow down until human disengagement or track a plurality of lanes and pull upon a side of a road.
The closest prior art of record includes the following:
Regarding claims 1, 9, and 17, Zhang et al. (US 2019/0271549 A1) teach a system of operating an autonomous driving vehicle (ADV) (“vehicle 150a”, Fig. 1, vehicles 150 may be autonomous vehicles”, para. 0043), comprising:
a processor (“processor 2102”, Fig. 21); and
a non-transitory machine-readable medium (“machine-readable medium 2122”, Fig. 21) having instructions (“instructions 2124”, Fig. 21) stored therein, which when executed by the processor, cause the processor to perform a method comprising: 
detecting, by a sensor failure handling module (“API 250”, Fig. 2), a failure (“malfunctioning”, see para. 0089 citation below) in one or more sensors (“LiDAR”, see para. 0089 citation below) in the ADV that is navigating in a world coordinate system (“localization”, see para. 0085 citation below) as an  (“In some embodiments, techniques using LiDAR or other sensors capable of depth sensing can be used to perform localization to determine a current pose of a vehicle. For example, in iterative closest point (ICP) techniques, LiDAR or other types of depth sensors can be used to capture a three-dimensional point cloud of a local area surrounding the vehicle, which can be matched with previously-acquired map data comprising points or features corresponding to different locations of the local area. By determining a transformation that best aligns the sensed point cloud with the map data, a location and orientation of the vehicle can be determined”, para. 0085); 
switching, by the plurality of subscribing autonomous driving modules, the ADV from navigating in the world coordinate system to navigating in a local coordinate system (“camera-based localization”, see para. 0087 citation below and “subsequent localization”, see para. 0089 citation below), which is relative to a current location of the ADV (“using only the estimated physical state from the first sensing system”, see para. 0094 citation above) (“Cameras can be a very cost-effective type of sensor, and can already be found on or installed on many existing vehicles. Existing camera technology allows of capture of images that contain very rich information about the surrounding environment. As such, camera-based localization techniques may be used to replace or supplement ICP-based localization techniques”, para. 0087, “The subsequent localization can be performed with no dependency on LiDAR or other types of depth mapping sensors is needed. As such, camera-based localization can be utilized when LiDAR is malfunctioning or otherwise unavailable. During localization, a localization system (e.g., the localization API 250 of FIG. 2) loads edgels from the map located near an estimated location, detects edges from captures images (e.g., live camera feeds), and optimizes the pose of the vehicle by aligning the edgels with detected edges”, para. 0089); and 
determining, by the plurality of subscribing autonomous driving modules, a position based on sensor data (“images”, see para. 0087 and 0089 citations above) from one or more cameras (“cameras”, see para. 0087 citation above) mounted on the ADV, of the ADV within the lane based on the local coordinate system without using sensor data from a LIDAR sensor or a GPS sensor.

Further, Houts et al. (US-20180268566-A1) teach a system of operating an autonomous driving vehicle (ADV) (“a vehicle that includes the vehicle control system 100”, para. 0023, “automated driving/assistance system 102 may be used to automate or control operation of a vehicle”, para. 0022), comprising:
a processor (“processor 902”, Fig. 9); and
a non-transitory machine-readable medium (“memory device 904”, Fig. 9) having instructions (“Processor(s) 902 include one or more processors or controllers that execute instructions stored in memory device(s) 904”, para. 0048) stored therein, which when executed by the processor, cause the processor to perform a method comprising: 
determining, by the plurality of subscribing autonomous driving modules, a position based on sensor data (“camera image”, see para. 0033 citation below) from one or more cameras (“camera”, see para. 0033 citation below) mounted on the ADV, of the ADV within a lane (“lane”, see para. 0036 citation below) based on the local coordinate system with using sensor data GPS sensor (“The localization component 104 may receive a camera image and/or a semantic vector map. The camera image may include an image captured by a camera of a parent vehicle”, para. 0033, “The localization component 104 generates 408 a synthetic image based on the semantic vector map (or the extracted portion of the vector map). In one embodiment, the localization component 104 generates the synthetic image by making regions corresponding to the lane markings (e.g., paint lines) a light color and regions corresponding to the road surface (e.g., pavement) a dark color. For example, lane lines may be white or light grey and the road surface may be black or dark grey”, para. 0036).

However, this limitation is well-known in the art. See, Guo et al. (US 2019/0113916 A1) teach broadcasting, by a sensor failure handling module, a message indicating a failure and metadata specifying a cause of the failure to a plurality of autonomous driving modules in an ADV through a message channel, wherein each of the plurality of autonomous driving modules subscribes to the message channel (“As introduced above, embodiments herein address and mitigate potential faults associated with vehicle 100 operating autonomously. Errors may be induced such as by a translation error, faulty sensor, or a near limitless number of other sources”, para. 0153, “Steps 1340, 1342, 1348, and 1352 provide messages such that the message receiving component (e.g., motion control, actuator control, etc.) may initiate a mitigating action”, para. 0158, see Fig. 13A and associated para. which discuss Fig. 13A).
Since Zhang, Houts, and Guo teach autonomous vehicles configured to control the vehicle based on received sensor data, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Zhang or Houts with the teachings on Guo by implementing the “failure message”, as taught by Guo (see Abstract and citations of Guo pointed to above). The motivation for doing so would be to achieve “appropriate system for mitigation” in the face of “Errors due to translation errors, failed or faulty equipment, connections, and other components”, as taught by Guo (Abstract).
 Zhang teaches determining a location of a vehicle based on sensor data from one or more cameras without using sensor data from a LIDAR sensor or GPS sensor (see para. 0085-0092), and Houts teaches determining a location of a vehicle within a lane in which the ADV is driving based on sensor 
Thus, prior art could not found to teach, alone or in combination, planning a trajectory based on sensor data from one or more cameras mounted on the ADV, to drive the ADV within the lane based on the local coordinate system without using sensor data from a LIDAR sensor or a GPS sensor, wherein the ADV determines, based on a number of cameras that are still functioning, whether to track the lane and slow down until human disengagement, or track a plurality of lanes and pull up on a side of a road.
Conclusion


This application is in condition for allowance except for the following formal matters: the claim objections as described above in this Office action.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:  See Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIA VORCE whose telephone number is (313) 446-4917.  The examiner can normally be reached on Monday-Friday, 8AM- 5PM, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached at (571) 272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
	/A.V./               Examiner, Art Unit 3665                                                                                                                                                                                         /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665